DAN M. LEE, Justice,
for the Court:
Donald Ray Abram appeals his conviction from Marion County Circuit Court of uttering a forgery, wherein he received a sentence of 15 years in the custody of the Mississippi Department of Corrections, the sentence to run consecutive to a previous conviction for capital murder.
Abram assigns two errors in the trial below:
I. WAS THE VERDICT OF THE JURY SUPPORTED BY THE EVIDENCE?
It is unclear whether Abram attacks the trial court’s failure to grant a new trial or the court’s failure to grant a judgment n.o.v. However, it is clear from the record that the trial court neither abused its discretion in denying a motion for a new trial, nor erred in failing to grant judgment in favor of Abram notwithstanding the jury’s verdict. See Gray v. State, 487 So.2d 1304 (Miss.1986).
II. WAS THE SENTENCE OF THE COURT DISPROPORTIONATE TO THE CRIME?
Abram cites no authority for his proposition that the sentence was disproportionate, and therefore this Court need not consider this assignment of error. However, there is nothing in the record to indicate that the trial court abused its discretion in this instance, so the assignment of error is without merit in any event. See Presley v. State, 474 So.2d 612 (Miss.1985). On this record we find no need to address the proportionality analysis of Solem v. Helm, 463 U.S. 277, 103 S.Ct. 3001, 77 L.Ed.2d 637 (1983).
Finding no merit to either of Abram’s assigned errors, his conviction and sentence are hereby affirmed.
AFFIRMED.
WALKER, C.J., ROY NOBLE LEE and HAWKINS, P.JJ., and ROBERTSON, PRATHER, SULLIVAN, ANDERSON and GRIFFIN, JJ., concur.